


Exhibit 10.2


PURCHASE AND SALE AGREEMENT
BETWEEN
FUND XIII AND FUND XIV ASSOCIATES
AS SELLER
AND
OWENS REALTY CAPITAL, LLC
AS PURCHASER
3500 & 3626 QUADRANGLE BOULEVARD,
ORLANDO, FLORIDA
July 11, 2014




















































--------------------------------------------------------------------------------






SCHEDULE OF EXHIBITS








Exhibit “A”            Description of Property


Exhibit “B”            List of Personal Property


Exhibit “C”            List of Existing Commission Agreements and Management
Agreement


Exhibit “D”            Form of Escrow Agreement


Exhibit “E”            List of Leases


Exhibit “F”            Exception Schedule


Exhibit “G”            List of Operating Agreements


Exhibit “H”            Form of Tenant Estoppel Certificate


Exhibit “I”            Property Tax Appeals


Exhibit “J”
Unpaid Tenant Inducement Costs and Leasing Commissions re current tenants for
which Seller is responsible







SCHEDULE OF CLOSING STATEMENTS




Schedule 1        Form of Special Warranty Deed


Schedule 2
Form of Assignment and Assumption of Leases and Security Deposits and Leasing
Commission Obligations arising after Closing



Schedule 3        Form of Bill of Sale to Personal Property


Schedule 4        Form of Assignment and Assumption of Operating Agreements


Schedule 5        Form of General Assignment of Seller's Interest in Intangible
Property


Schedule 6        Form of Seller's Affidavit (for Purchaser's Title Insurance
Purposes)


Schedule 7        Form of Seller's Certificate (as to Seller's Representations
and Warranties)


Schedule 8        Form of Seller's FIRPTA Affidavit


Schedule 9        Intentionally Omitted


Schedule 10        Form of Purchaser's Certificate (as to Purchaser's
Representations and Warranties)


Schedule 11        Form of Seller’s Estoppel (as to Leases)






                






--------------------------------------------------------------------------------






PURCHASE AND SALE AGREEMENT
3500 & 3626 QUADRANGLE BOULEVARD,
ORLANDO, FLORIDA
THIS PURCHASE AND SALE AGREEMENT (the "Agreement"), made and entered into this
11th day of July, 2014, by and between FUND XIII AND FUND XIV ASSOCIATES, a
Georgia joint venture partnership ("Seller"), and OWENS REALTY CAPITAL, LLC, a
Florida limited liability company ("Purchaser").
W I T N E S E T H:
WHEREAS, Seller desires to sell certain improved real property commonly known as
3500 and 3626 Quadrangle Boulevard, Orlando, Florida, together with certain
related personal and intangible property, and Purchaser desires to purchase such
real, personal and intangible property; and
WHEREAS, the parties hereto desire to provide for said sale and purchase on the
terms and conditions set forth in this Agreement;
NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt, adequacy, and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto hereby covenant and agree
as follows:
ARTICLE 1
DEFINITIONS


For purposes of this Agreement, each of the following capitalized terms shall
have the meaning ascribed to such terms as set forth below:
"Additional Earnest Money" shall mean the sum of One Hundred Thousand and No/100
Dollars ($100,000.00 U.S.) payable by Purchaser in the event Purchaser elects to
extend the Closing Date pursuant to Section 2.6 hereof.
"Ancillary Closing Documents" shall mean, collectively, the Assignment and
Assumption of Leases, the General Assignment, and the Seller's Certificate.
"Assignment and Assumption of Leases" shall mean the form of assignment and
assumption of Leases and Security Deposits and obligations under the Commission
Agreements to be executed and delivered by Seller and Purchaser at the Closing
in the form attached hereto as Schedule 2.
“Assignment and Assumption of Operating Agreements” shall mean the form of
assignment and assumption of the Operating Contracts to be executed and
delivered by Seller and Purchaser at the Closing in the form attached hereto as
Schedule 4.
"Basket Limitation" shall mean an amount equal to Fifty Thousand and No/100
Dollars ($50,000.00 U.S.).
"Bill of Sale" shall mean the form of bill of sale to the Personal Property to
be executed and delivered by Seller to Purchaser at the Closing in the form
attached hereto as Schedule 3.
"Broker" shall have the meaning ascribed thereto in Section 10.1 hereof.
"Business Day" shall mean any day other than a Saturday, Sunday or other day on
which banking institutions in the State of Florida are authorized by law or
executive action to close.
"Cap Limitation" shall mean an amount equal to two percent (2%) of the Purchase
Price.
"Closing" shall have the meaning ascribed thereto in Section 2.6 hereof.




--------------------------------------------------------------------------------




"Closing Date" shall mean on or before August 7, 2014 as further described in
Section 2.6 hereof.
"Commission Agreements" shall have the meaning ascribed thereto in Section
4.1(f) hereof, and such agreements are more particularly described on Exhibit
"C" attached hereto and made a part hereof.
"Due Diligence Material" shall have the meaning ascribed thereto in Section 3.7
hereof.
"Earnest Money" shall mean the Initial Earnest Money, together with any
Additional Earnest Money actually paid by Purchaser to Escrow Agent hereunder,
and together with all interest which accrues thereon as provided in Section
2.3(c) hereof and in the Escrow Agreement.
"Effective Date" shall mean the date upon which Seller and Purchaser shall have
delivered a fully executed counterpart of this Agreement to the other, which
date shall be inserted in the space provided on the cover page and page 1
hereof. For the purposes of determining the Effective Date, a facsimile or other
electronic signature shall be deemed an original signature.
"Environmental Law" shall mean any law, ordinance, rule, regulation, order,
judgment, injunction or decree relating to pollution or substances or materials
which are considered to be hazardous or toxic, including, without limitation,
the Resource Conservation and Recovery Act, the Comprehensive Environmental
Response, Compensation and Liability Act, the Hazardous Materials Transportation
Act, the Clean Water Act, the Toxic Substances Control Act, the Emergency
Planning and Community Right to Know Act, the Safe Drinking Water Act, the Clean
Air Act, the Occupational Safety & Health Act, any state and local environmental
law, all amendments and supplements to any of the foregoing and all regulations
and publications promulgated or issued pursuant thereto.
"Escrow Agent" shall mean Chicago Title Insurance Company, at its office at 5565
Glenridge Connector, Suite 300, Atlanta, Georgia 30342, attention: Judy Hudson.
"Escrow Agreement" shall mean that certain Escrow Agreement in the form attached
hereto as Exhibit "D" entered into contemporaneously with the execution and
delivery of this Agreement by Seller, Purchaser and Escrow Agent with respect to
the Earnest Money.
"Existing Survey" shall mean that certain survey with respect to the Land and
the Improvements prepared by Professional Engineering Consultants, Inc., dated
October 12, 2000.
"FIRPTA Affidavit” shall mean the form of FIRPTA Affidavit to be executed and
delivered by Seller to Purchaser at Closing in the form attached hereto as
Schedule 8.
"First Title Notice" shall have the meaning ascribed thereto in Section 3.4
hereof.
"General Assignment" shall have the meaning ascribed thereto in Section 5.1(f)
hereof.
"Hazardous Substances" shall mean any and all pollutants, contaminants, toxic or
hazardous wastes or any other substances that might pose a hazard to health or
safety, the removal of which may be required or the generation, manufacture,
refining, production, processing, treatment, storage, handling, transportation,
transfer, use, disposal, release, discharge, spillage, seepage or filtration of
which is or shall be restricted, prohibited or penalized under any Environmental
Law (including, without limitation, lead paint, asbestos, urea formaldehyde foam
insulation, petroleum and polychlorinated biphenyls).
"Improvements" shall mean all buildings, structures and improvements now or on
the Closing Date situated on the Land, including without limitation, all parking
areas and facilities, improvements and fixtures located on the Land.
"Initial Earnest Money" shall mean the sum of Three Hundred Thousand and No/100
Dollars ($300,000.00 U.S.).
"Inspection Period" shall mean the period expiring at 5:00 P.M. local Atlanta,
Georgia time on July 23, 2014.
"Intangible Property" shall mean all intangible property, if any, owned by
Seller and related to the Land and Improvements, including without limitation,
Seller's rights and interests, if any, in and to the following (to the extent
assignable): (i) the name "3500 & 3626 Quadrangle Boulevard", (ii) all
assignable plans and specifications and other architectural and engineering
drawings for the Land and Improvements; (iii) all assignable warranties or
guaranties given or made in respect of the Improvements or Personal Property;
(iv) all transferable consents, authorizations, variances or waivers, licenses,
permits and approvals from any governmental or quasi-governmental agency,
department, board, commission, bureau or other entity or instrumentality solely
in




--------------------------------------------------------------------------------




respect of the Land or Improvements; and (v) all of Seller's right, title and
interest in and to all assignable Operating Agreements that Purchaser agrees to
assume (or is deemed to have agreed to assume).
"Land" shall mean those certain tracts or parcels of real property located in
Orlando, Orange County, Florida, containing approximately seven and fifty-three
hundreds (7.53) acres of real property which is a portion of the tracts or
parcels of real property which are more particularly described on Exhibit "A"
attached hereto and made a part hereof, together with all rights, privileges and
easements appurtenant to said real property, and all right, title and interest
of Seller, if any, in and to any land lying in the bed of any street, road,
alley or right-of-way, open or closed, adjacent to or abutting the Land.
"Leases" shall mean the leases or occupancy agreements, which are more
particularly identified on Exhibit "E” attached hereto.
"List of Leases" shall mean Exhibit "E" attached to this Agreement and made a
part hereof.
"Losses" has the meaning ascribed thereto in Section 12.1 hereof.
"Management Agreement" shall have the meaning ascribed thereto in Section 4.1(f)
hereof and is more particularly described on Exhibit "C" attached hereto and
made a part hereof.
"Monetary Objection " or "Monetary Objections" shall mean (a) any mortgage, deed
to secure debt, deed of trust or similar security instrument encumbering all or
any part of the Property, (b) any mechanic's, materialman's or similar lien
(unless resulting from any act or omission of Purchaser or any of its agents,
contractors, representatives or employees or any tenant of the Property), (c)
the lien of ad valorem real or personal property taxes, assessments and
governmental charges affecting all or any portion of the Property which are
delinquent, and (d) any judgment of record against Seller in the county or other
applicable jurisdiction in which the Property is located.
"Operating Agreements" shall mean all those certain contracts and agreements
more particularly described on Exhibit "G" attached hereto and made a part
hereof relating to the repair, maintenance or operation of the Land,
Improvements or Personal Property which will extend beyond the Closing Date,
including, without limitation, all equipment leases.
"Other Notices of Sale" shall have the meaning ascribed thereto in Section
5.1(r) hereof.
"Permitted Exceptions" shall mean, collectively, (a) liens for taxes,
assessments and governmental charges not yet due and payable or due and payable
but not yet delinquent, (b) the Leases, and (c) such other easements,
restrictions and encumbrances that do not constitute Monetary Objections.
"Personal Property" shall mean all furniture (including common area furnishings
and interior landscaping items), carpeting, draperies, appliances, personal
property (excluding any computer software which either is licensed to Seller or
Seller deems proprietary), machinery, apparatus and equipment owned by Seller
and currently used exclusively in the operation, repair and maintenance of the
Land and Improvements and situated thereon, as generally described on Exhibit
"B" attached hereto and made a part hereof, and all non-confidential books,
records and files (excluding any appraisals, budgets, strategic plans for the
Property, internal analyses, information regarding the marketing of the Property
for sale, submissions relating to Seller's obtaining of corporate or partnership
authorization, attorney and accountant work product, attorney-client privileged
documents, or other information in the possession or control of Seller or
Seller's property manager which Seller deems proprietary) relating to the Land
and Improvements. The Personal Property does not include any property owned by
tenants, contractors or licensees, and shall be conveyed by Seller to Purchaser
subject to depletions, replacements and additions in the ordinary course of
Seller's business.
"Property" shall have the meaning ascribed thereto in Section 2.1 hereof.
"Purchase Price" shall be the amount specified in Section 2.4 hereof.
"Purchaser-Related Entities" has the meaning ascribed thereto in Section 12.1
hereof.
"Purchaser-Waived Breach" has the meaning ascribed thereto in Section 12.3
hereof.
"Purchaser's Certificate" shall have the meaning ascribed thereto in Section
5.2(d) hereof.
"Security Deposits" shall mean any security deposits, rent or damage deposits or
similar amounts (other than rent paid for the month in which the Closing occurs)
actually held by Seller with respect to the Leases.




--------------------------------------------------------------------------------




"Seller's Affidavit" shall mean the form of owner's affidavit to be given by
Seller at Closing to the Title Company in the form attached hereto as Schedule
6.
"Seller's Certificate" shall mean the form of certificate to be executed and
delivered by Seller to Purchaser at the Closing with respect to the truth and
accuracy of Seller's warranties and representations contained in this Agreement
(modified and updated as the circumstances require), in the form attached hereto
as Schedule 7.
“Seller’s Estoppel” shall mean the form of estoppel that may be executed and
delivered by Seller at Closing in substantially the form attached hereto as
Schedule 11, as contemplated in Section 6.1(c) hereof.
"SNDA" shall mean the Subordination, Non-Disturbance and Attornment Agreement to
be sought from the tenants under the Leases in a commercially reasonable form
provided by a mortgagee providing financing to Purchaser for the acquisition of
the Property.
"Survey" and "Surveys" shall have the meaning ascribed thereto in Section 3.4
hereof.
"Taxes" shall have the meaning ascribed thereto in Section 5.4(a) hereof.
“Tenant” shall mean each of the parties holding a leasehold interest in a
portion of the Property pursuant to the Leases.
“Tenant Estoppel Certificate” shall mean the certificate from each of the
Tenants under the Leases in substantially the form attached hereto as
Exhibit “H”.
"Tenant Inducement Costs" shall mean any out-of-pocket payments required under
the Leases to be paid by the landlord thereunder to or for the benefit of the
tenant thereunder which is in the nature of a tenant inducement, including
specifically, but without limitation, tenant improvement costs, lease buyout
payments, and moving, design, refurbishment, club membership allowances and
costs and any free rental period occurring after the Closing Date.
"Title Company" shall mean Chicago Title Insurance Company, 5565 Glenridge
Connector, Suite 300, Atlanta, Georgia 30342.
"Title Commitment" shall have the meaning ascribed thereto in Section 3.4
hereof.
"Warranty Deed" shall mean the form of deed attached hereto as Schedule 1.
ARTICLE 2
PURCHASE AND SALE


2.1     Agreement to Sell and Purchase. Subject to and in accordance with the
terms and provisions of this Agreement, Seller agrees to sell and Purchaser
agrees to purchase, the following property (collectively, the "Property"):


(a)the Land;
(b)the Improvements;
(c)
all of Seller's right, title and interest in and to the Leases, any guaranties
of the Leases and the Security Deposits;

(d)the Personal Property; and
(e)the Intangible Property.


2.2     Permitted Exceptions. The Property shall be conveyed subject to the
matters which are, or are deemed to be, Permitted Exceptions.


2.3    Earnest Money.


(a) Prior to the execution and delivery of this Agreement by Seller and
Purchaser, Purchaser has delivered the Initial Earnest Money to Escrow Agent by
federal wire transfer, which Initial Earnest Money shall be held and released by
Escrow Agent in accordance with the terms of the Escrow Agreement.






--------------------------------------------------------------------------------




(b)     On or before the last day of the Inspection Period, Purchaser shall
deposit the Additional Earnest Money with Escrow Agent. The parties hereto
mutually acknowledge and agree that time is of the essence in respect of
Purchaser's timely deposit of the Additional Earnest Money with Escrow Agent
prior to the expiration of the Inspection Period; and that if Purchaser elects
not to terminate this Agreement prior to the expiration of the Inspection Period
and fails to deposit the Additional Earnest Money with Escrow Agent prior to the
expiration of the Inspection Period, Seller may elect to terminate this
Agreement by providing written notice to Purchaser and Escrow Agent, and Escrow
Agent shall deliver the Initial Earnest Money to Seller, and neither party
hereto shall have any further rights or obligations hereunder, except those
provisions of this Agreement which by their express terms survive the
termination of this Agreement.


(c)    The Earnest Money shall be applied to the Purchase Price at the Closing
and shall otherwise be held, refunded, or disbursed in accordance with the terms
of the Escrow Agreement and this Agreement. All interest and other income from
time to time earned on the Initial Earnest Money and any Additional Earnest
Money shall be earned for the account of Purchaser, and shall be a part of the
Earnest Money; and the Earnest Money hereunder shall be comprised of the Initial
Earnest Money, any Additional Earnest Money and all such interest and other
income.


2.4    Purchase Price. Subject to adjustment and credits as otherwise specified
in this Section 2.4 and elsewhere in this Agreement, the purchase price (the
"Purchase Price") to be paid by Purchaser to Seller for the Property shall be
FOURTEEN MILLION THREE HUNDRED TWENTY THOUSAND and NO/100 DOLLARS
($14,320,000.00 U.S.). The Purchase Price shall be paid by Purchaser to Seller
at the Closing as follows:


(a)The Earnest Money shall be paid by Escrow Agent to Seller at Closing; and


(b)At Closing, the balance of the Purchase Price, after applying, as partial
payment of the Purchase Price the Earnest Money paid by Escrow Agent to Seller,
and subject to prorations and other adjustments specified in this Agreement,
shall be paid by Purchaser in immediately available funds to the Title Company,
for further delivery to an account or accounts designated by Seller. If the
Closing occurs, but the amount due from Purchaser pursuant to this Agreement is
not received by Seller on or before the later of 3:00 p.m. local Atlanta,
Georgia time or in sufficient time for reinvestment on the Closing Date,
Purchaser shall reimburse Seller for loss of interest due to the inability to
reinvest Seller's funds on the Closing Date, calculated at the rate of five
percent (5%) per annum (calculated on a per diem basis, using a 365-day year).
The provisions of the preceding sentence of this section shall survive the
Closing.


2.5     Independent Contract Consideration. In addition to, and not in lieu of
the delivery to Escrow Agent of the Initial Earnest Money, Purchaser shall
deliver to Seller, concurrently with Purchaser's execution and delivery of this
Agreement to Seller, Purchaser's check, payable to the order to Seller, in the
amount of One Hundred and No/100 Dollars ($100.00). Seller and Purchaser hereby
mutually acknowledge and agree that said sum represents adequate bargained for
consideration for Seller's execution and delivery of this Agreement and
Purchaser's right to inspect the Property pursuant to Article III. Said sum is
in addition to and independent of any other consideration or payment provided
for in this Agreement and is nonrefundable in all events.


2.6    Closing. The consummation of the sale by Seller and purchase by Purchaser
of the Property (the "Closing") shall be held on any date on or before August 7,
2014, or at such earlier time and date as shall be consented to by Seller and
Purchaser (the "Closing Date"). Subject to the foregoing, the Closing shall be
administered through the offices of the Title Company, 5565 Glenridge Connector,
Suite 300, Atlanta, Georgia 30342. It is contemplated that the transaction shall
be closed with the concurrent delivery of the documents of title and the payment
of the Purchase Price. Notwithstanding the foregoing, there shall be no
requirement that Seller and Purchaser physically meet for the Closing, and all
documents and funds to be delivered at the Closing shall be delivered to the
Title Company unless the parties hereto mutually agree otherwise.


ARTICLE 3.
PURCHASER'S INSPECTION AND REVIEW RIGHTS


3.1    Due Diligence Inspections.


(a)From and after the Effective Date until the Closing Date or earlier
termination of this Agreement, Seller shall permit Purchaser and its authorized
representatives to inspect the Property to perform due diligence and
environmental investigations, to examine the records of Seller with respect to
the Property, and make copies thereof, at such times during normal business
hours as Purchaser or its representatives may request. Prior to the Effective
Date Seller has provided the due diligence materials set forth in Section 3.2(a)
in Seller’s possession to Purchaser in electronic format. Unless approved by
Seller in writing, such inspections shall be nondestructive in nature, and
specifically shall not include any p




--------------------------------------------------------------------------------




hysically intrusive testing. All such inspections shall be performed in such a
manner to minimize any interference with the business of the tenant under the
Leases at the Property and, in each case, in compliance with Seller's rights and
obligations as landlord under the Leases. Seller reserves the right to have a
representative present at the time of making any such inspection and tour and at
the time of any interviews with the tenant of the Property. Purchaser shall
notify Seller not less than two (2) Business Days in advance of making any such
inspection, tour or interview. Purchaser agrees that Purchaser shall make no
contact with and shall not interview any tenants of the Property either in
person or on the telephone without the express prior approval of Seller, which
approval shall not be unreasonably withheld, delayed or conditioned. All
inspection fees, appraisal fees, engineering fees and all other costs and
expenses of any kind incurred by Purchaser relating to the inspection of the
Property shall be solely Purchaser's expense.


(b)If the Closing is not consummated hereunder, Purchaser shall promptly deliver
copies of all reports, surveys and other information furnished to Purchaser by
third parties in connection with such inspections to Seller; provided, however,
that delivery of such copies and information shall be without warranty or
representation whatsoever, express or implied, including, without limitation,
any warranty or representation as to ownership, accuracy, adequacy or
completeness thereof or otherwise. This Section 3.1(b) shall survive the
termination of this Agreement.


(c)To the extent that Purchaser or any of its representatives, agents or
contractors damages or disturbs the Property or any portion thereof, Purchaser
shall return the same to substantially the same condition which existed
immediately prior to such damage or disturbance. Purchaser hereby agrees to and
shall indemnify, defend and hold harmless Seller from and against any and all
expense, loss or damage which Seller may incur (including, without limitation,
reasonable attorney's fees actually incurred) as a result of any act or omission
of Purchaser or its representatives, agents or contractors, other than any
expense, loss or damage to the extent arising from any act or omission of Seller
during any such inspection and other than any expense, loss or damage resulting
from the discovery or release of any Hazardous Substances at the Property (other
than Hazardous Substances brought on to the Property by Purchaser or its
representatives, agents or contractors, or any release of Hazardous Substances
resulting from the negligence of Purchaser or its representatives, agents or
contractors). Said indemnification agreement shall survive the Closing and any
earlier termination of this Agreement. Purchaser shall maintain and shall ensure
that Purchaser's consultants and contractors maintain commercial general
liability insurance in an amount not less than $2,000,000, combined single
limit, and in form and substance adequate to insure against all liability of
Purchaser and its consultants and contractors, respectively, and each of their
respective agents, employees and contractors, arising out of inspections and
testing of the Property or any part thereof made on Purchaser's behalf.
Purchaser agrees to provide to Seller a certificate of insurance with regard to
each applicable liability insurance policy prior to any entry upon the Property
by Purchaser or its consultants or contractors, as the case may be, pursuant to
this Section 3.1.


3.2    Seller's Deliveries to Purchaser; Purchaser's Access to Seller's Property
Records.
 
(a)Seller and Purchaser acknowledge that all of the following either have been
or shall be electronically delivered or made available to Purchaser on the
Effective Date to the extent the same are in the possession of Seller (and
Purchaser further acknowledges that no additional items are required to be
delivered by Seller to Purchaser except as may be expressly set forth in other
provisions of this Agreement):


(i)Copies of current Property tax bills and assessor's statements of current
assessed value.


(ii)Copies of Property operating statements for the past 24 months.


(iii)Copies of the Leases, guarantees, any amendments and letter agreements
relating thereto existing as of the Effective Date.


(iv)All Operating Agreements currently in place at the Property, if any.


(v)A copy of Seller's (or its affiliate's) current policy of title insurance
with respect to the Land and Improvements.


(vi)A copy of the Existing Survey.


(vii)A copy of Seller’s existing certificates of insurance currently in effect
for the Property.


(viii)Copies of any certificates of occupancy in place with respect to the
Property.






--------------------------------------------------------------------------------




(b)From the Effective Date until the Closing Date or earlier termination of this
Agreement, Seller shall allow Purchaser and Purchaser's representatives, on
reasonable advance notice and during normal business hours, to have access to
Seller's existing non-confidential books, records and files relating to the
Property, at Seller's property manager’s office at 111 North Orange Avenue,
Suite 925, Orlando, Florida 32801, for the purpose of inspecting and (at
Purchaser's expense) copying the same, including, without limitation, the
materials listed below (to the extent any or all of the same are in Seller's
possession), subject, however, to the limitations of any confidentiality or
nondisclosure agreement to which Seller may be bound, and provided that Seller
shall not be required to deliver or make available to Purchaser (i) any records,
reports, notices, test results or other information in Seller's possession
relating to the environmental condition of the Property, and (ii) any
appraisals, property condition reports, budgets, strategic plans for the
Property, internal analyses, information regarding the marketing of the Property
for sale, submissions relating to Seller's obtaining of corporate authorization,
attorney and accountant work product, attorney-client privileged documents, or
other information in the possession or control of Seller or Seller's property
manager which Seller deems proprietary. In the event that Purchaser requests
copies of other non-confidential books, records and files relating to the
Property that are located in Seller’s office, Seller shall either (y) send to
Purchaser such additional records and files in an electronic format, or (z) make
arrangements to have such additional records and files to the office of Seller’s
property manager. Purchaser acknowledges and agrees, however, that Seller makes
no representation or warranty of any nature whatsoever, express or implied, with
respect to the ownership, enforceability, accuracy, adequacy or completeness or
otherwise of any of such records, evaluations, data, investigations, reports,
cost estimates or other materials. If the Closing contemplated hereunder fails
to take place for any reason, Purchaser shall promptly return all copies of
materials copied from Seller's books, records and files relating to the
Property. It is understood and agreed that Seller shall have no obligation to
obtain, commission or prepare any such books, records, files, reports or studies
not now in Seller's possession. Subject to the foregoing, Seller agrees to make
available to Purchaser for inspection and copying, without limitation, the
following books, records and files relating to the Property, all to the extent
the same are in Seller's possession:


(i)Tenant Information. A copy of any financial statements or other financial
information of the Tenants under the Leases (and any Lease guarantors, if any),
written information relative to the Tenant’s payment histories, and Tenant
correspondence, to the extent Seller has the same in its possession;


(ii)Commission Agreements. Copies of the Commission Agreements;


(iii)Plans. All available construction plans and specifications in Seller's
possession relating to the development, condition, repair and maintenance of the
Property, the Improvements and the Personal Property;


(iv)Permits; Licenses. Copies of any permits, licenses or other similar
documents in Seller's possession relating to the use, occupancy or operation of
the Property; and


(v)Operating Costs and Expenses. All available records of any operating costs
and expenses for the Property in Seller's possession.


3.3    Condition of the Property


(a)Seller recommends that Purchaser employ one or more independent engineering
and/or environmental professionals to perform engineering, environmental and
physical assessments on Purchaser's behalf in respect of the Property and the
condition thereof. Purchaser and Seller mutually acknowledge and agree that the
Property is being sold in an "AS IS" condition and "WITH ALL FAULTS," known or
unknown, contingent or existing. Purchaser has the sole responsibility to fully
inspect the Property, to investigate all matters relevant thereto, including,
without limitation, the condition of the Property, and to reach its own,
independent evaluation of any risks (environmental or otherwise) or rewards
associated with the ownership, leasing, management and operation of the
Property.


(b)To the fullest extent permitted by law, Purchaser does hereby unconditionally
waive and release Seller, and its partners, beneficial owners, officers,
directors, shareholders and employees from any present or future claims and
liabilities of any nature arising from or relating to the presence or alleged
presence of Hazardous Substances in, on, at, from, under or about the Property
or any adjacent property, including, without limitation, any claims under or on
account of any Environmental Law, regardless of whether such Hazardous
Substances are located in, on, at, from, under or about the Property or any
adjacent property prior to or after the date hereof. In addition, Purchaser does
hereby covenant and agree to defend, indemnify, and hold harmless Seller and its
partners, beneficial owners, officers, directors, shareholders and employees
from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs or expenses of whatever kind or nature, known or
unknown, existing and future, including any action or proceeding brought or
threatened, or ordered by




--------------------------------------------------------------------------------




governmental authorities, relating to any Hazardous Substances which may be
placed, located or released on the Property after the date of Closing. The terms
and provisions of this paragraph shall survive the Closing hereunder.


3.4    Title and Survey. Prior to the execution of this Agreement, Seller
ordered from the Title Company a preliminary owner's title commitment with
respect to the Property issued in favor of Purchaser (the "Title Commitment").
Purchaser shall request that the Title Company make copies of the Title
Commitment, and copies of all underlying recorded exceptions referenced in the
Title Commitment, available to Seller on the Title Company's website. Purchaser
may arrange, at Purchaser’s sole cost and expense, for the preparation of one or
more updates of the Existing Survey (each and together, the "Survey"). Purchaser
shall have until the Business Day which is six (6) Business Days prior to the
last day of the Inspection Period to give written notice (the "First Title
Notice") to Seller of such objections as Purchaser may have to any exceptions to
title disclosed in the Title Commitment or in any Survey or otherwise in
Purchaser's examination of title. From time to time at any time after the First
Title Notice and prior to the Closing Date, Purchaser may give written notice of
exceptions to title first appearing of record after the effective date of any
updated title commitment or matters of survey which would not have been
disclosed by an accurate updated examination of title or preparation of an
updated ALTA survey prior to date of the initial Title Commitment or the initial
Survey. Seller shall have the right, but not the obligation (except as to
Monetary Objections affecting the Property), to attempt to remove, satisfy or
otherwise cure any exceptions to title to which the Purchaser so objects. Within
five (5) Business Days after receipt of Purchaser's First Title Notice, Seller
shall give written notice to Purchaser informing the Purchaser of Seller's
election with respect to such objections. If Seller fails to give written notice
of election within such five (5) Business Day period, Seller shall be deemed to
have elected not to attempt to cure the objections (other than Monetary
Objections). If Seller elects to attempt to cure any objections, Seller shall be
entitled to one or more reasonable adjournments of the Closing of up to but not
beyond the thirtieth (30th) day following the initial date set for the Closing
to attempt such cure, but, except for Monetary Objections, Seller shall not be
obligated to expend any sums, commence any suits or take any other action to
effect such cure. Except as to Monetary Objections affecting the Property, if
Seller elects, or is deemed to have elected, not to cure any exceptions to title
to which Purchaser has objected or if, after electing to attempt to cure, Seller
determines that it is unwilling or unable to remove, satisfy or otherwise cure
any such exceptions, Purchaser's sole remedy hereunder in such event shall be
either (i) to accept title to the Property subject to such exceptions as if
Purchaser had not objected thereto and without reduction of the Purchase Price,
(ii) if such exceptions are matters first appearing of record after the date of
this Agreement, and arise by, through or under Seller, to terminate this
Agreement, or (iii) to terminate this Agreement within three (3) Business Days
after receipt of written notice from Seller either of Seller's election not to
attempt to cure any objection or of Seller's determination, having previously
elected to attempt to cure, that Seller is unable or unwilling to do so, or
three (3) Business Days after Seller is deemed hereunder to have elected not to
attempt to cure such objections (and upon any such termination under clause (ii)
or (iii) above, Escrow Agent shall return the Earnest Money to Purchaser).
Notwithstanding anything to the contrary contained elsewhere in this Agreement,
Seller shall be obligated to cure or satisfy all Monetary Objections affecting
the Property at or prior to Closing, and Seller may use the proceeds of the
Purchase Price at Closing for such purpose.


3.5    Operating Agreements. On or before ten (10) days prior to the expiration
of the Inspection Period, Purchaser will designate in a written notice to Seller
those Operating Agreements that are assignable by Seller which Purchaser will
assume at Closing and which Operating Agreements will be terminated by Seller at
Closing; provided, however, that Seller shall not be obligated to terminate, and
Purchaser shall assume Seller's obligations arising from and after Closing
under, all Operating Agreements which cannot be terminated by Seller upon no
more than thirty (30) days prior notice or which can be terminated by Seller
only upon payment of a fee, premium, penalty or other form of early termination
compensation. Taking into account any credits or prorations to be made pursuant
to Article 5 hereof for payments coming due after Closing but accruing prior to
Closing, Purchaser will assume the obligations arising from and after the
Closing Date under those Operating Agreements which Purchaser has designated
will not be terminated. Seller, without cost to Purchaser, shall terminate at
Closing all Operating Agreements that are not so assumed. If Purchaser fails to
notify Seller in writing on or prior to the date which is ten (10) days prior to
the expiration of the Inspection Period of any Operating Agreements that
Purchaser does not desire to assume at Closing, Purchaser shall be deemed to
have elected to assume all such Operating Agreements and to have waived its
right to require Seller to terminate such Operating Agreements at Closing.
   
3.6    Termination of Agreement. Purchaser shall have until the expiration of
the Inspection Period to determine, in Purchaser's sole opinion and discretion,
the suitability of the Property for acquisition by Purchaser or Purchaser's
permitted assignee. Purchaser shall have the right to terminate this Agreement
at any time on or before said time and date of expiration of the Inspection
Period by giving written notice to Seller of such election to terminate. If
Purchaser so elects to terminate this Agreement pursuant to this Section 3.6,
Escrow Agent shall pay the Initial Earnest Money to Purchaser, whereupon, except
for those provisions of this Agreement which by their express terms survive the
termination of this Agreement, no party hereto shall have any other or further
rights or obligations under this Agreement. If Purchaser fails to so terminate
this Agreement prior to the expiration of the Inspection Period, Purchaser shall
have no further right to terminate this Agreement pursuant to this Section 3.6.
The parties acknowledge that this Agreement shall not be void or voidable for
lack of mutuality.




--------------------------------------------------------------------------------






3.7    Confidentiality. All information acquired by Purchaser or any of its
designated representatives (including by way of example, but not in limitation,
the officers, directors, shareholders and employees of Purchaser, and
Purchaser's engineers, consultants, counsel and potential lenders, and the
officers, directors, shareholders and employees of each of them) with respect to
the Property, whether delivered by Seller or any of Seller's representatives or
obtained by Purchaser as a result of its inspection and investigation of the
Property, examination of Seller's books, records and files in respect of the
Property, or otherwise (collectively, the "Due Diligence Material") shall be
used solely for the purpose of determining whether the Property is suitable for
Purchaser's acquisition and ownership thereof and for no other purpose
whatsoever. The terms and conditions which are contained in this Agreement and
all Due Diligence Material which is not published as public knowledge or which
is not generally available in the public domain shall be kept in strict
confidence by Purchaser and shall not be disclosed to any individual or entity
other than to those authorized representatives of Purchaser who need to know the
information for the purpose of assisting Purchaser in evaluating the Property
for Purchaser's potential acquisition thereof; provided however, that Purchaser
shall have the right to disclose any such information if required by applicable
law or as may be necessary in connection with any court action or proceeding
with respect to this Agreement. Purchaser shall and hereby agrees to indemnify
and hold Seller harmless from and against any and all loss, liability, cost,
damage or expense that Seller may suffer or incur (including, without
limitation, reasonable attorneys' fees actually incurred) as a result of the
unpermitted disclosure or use of any of the Due Diligence Material to any
individual or entity other than an appropriate representative of Purchaser and
Purchaser's prospective and actual counsel, accountants, professionals,
consultants, attorneys and lenders and/or the use of any Due Diligence Material
for any purpose other than as herein contemplated and permitted. If Purchaser or
Seller elects to terminate this Agreement pursuant to any provision hereof
permitting such termination, or if the Closing contemplated hereunder fails to
occur for any reason, Purchaser will promptly return to Seller all Due Diligence
Material in the possession of Purchaser and any of its representatives, and
destroy all copies, notes or abstracts or extracts thereof, as well as all
copies of any analyses, compilations, studies or other documents prepared by
Purchaser or for its use (whether in written or electronic form) containing or
reflecting any Due Diligence Material. In the event of a breach or threatened
breach by Purchaser or any of its representatives of this Section 3.7, Seller
shall be entitled, in addition to other available remedies, to an injunction
restraining Purchaser or its representatives from disclosing, in whole or in
part, any of the Due Diligence Material and any of the terms and conditions of
this Agreement. Nothing contained herein shall be construed as prohibiting or
limiting Seller from pursuing any other available remedy, in law or in equity,
for such breach or threatened breach. The provisions of this Section shall
survive the Closing and any earlier termination of this Agreement.


ARTICLE 4.
REPRESENTATIONS, WARRANTIES AND OTHER AGREEMENTS


4.1    Representations and Warranties of Seller. Seller hereby makes the
following representations and warranties to Purchaser:


(a)Organization, Authorization and Consents. Seller is a duly organized and
validly existing partnership under the laws of the State of Georgia, whose sole
general partners are Wells Real Estate Fund XIII, L.P., a Georgia limited
partnership and Wells Real Estate Fund XIV, L.P., a Georgia limited partnership.
Seller has the right, power and authority to enter into this Agreement and to
convey the Property in accordance with the terms and conditions of this
Agreement, to engage in the transactions contemplated in this Agreement and to
perform and observe the terms and provisions hereof.
(b)Action of Seller, Etc. Seller has taken all necessary action to authorize the
execution, delivery and performance of this Agreement, and upon the execution
and delivery of any document to be delivered by Seller on or prior to the
Closing, this Agreement and such document shall constitute the valid and binding
obligation and agreement of Seller, enforceable against Seller in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws of general application
affecting the rights and remedies of creditors.


(c)No Violations of Agreements. Neither the execution, delivery or performance
of this Agreement by Seller, nor compliance with the terms and provisions
hereof, will result in any breach of the terms, conditions or provisions of, or
conflict with or constitute a default under, or result in the creation of any
lien, charge or encumbrance upon the Property or any portion thereof pursuant to
the terms of any indenture, deed to secure debt, mortgage, deed of trust, note,
evidence of indebtedness or any other agreement or instrument by which Seller is
bound.


(d)Litigation. To Seller's knowledge, Seller has received no written notice that
any investigation, action or proceeding is pending or threatened, which (i) if
determined adversely to Seller, materially and adversely affects the use or
value of the Property, or (ii) questions the validity of this Agreement or any
action taken or to be taken pursuant hereto, or (iii) involves condemnation or
eminent domain proceedings involving the Property or any portion thereof.




--------------------------------------------------------------------------------






(e)Existing Leases. To Seller's knowledge, (i) other than the Leases listed in
the Rent Roll, Seller has not entered into any contract or agreement with
respect to the occupancy of the Property or any portion or portions thereof
which will be binding on Purchaser after the Closing; (ii) the copies of the
Leases heretofore delivered by Seller to Purchaser are true, correct and
complete copies thereof; and (iii) the Leases have not been amended except as
evidenced by amendments similarly delivered and constitute the entire agreement
between Seller and the tenants thereunder.
(f)Leasing Commissions. To Seller's knowledge, (i) there are no lease brokerage
agreements, leasing commission agreements or other agreements providing for
payments of any amounts for leasing activities or procuring tenants with respect
to the Property or any portion or portions thereof other than as disclosed in
Exhibit "C" attached hereto (the "Commission Agreements"), and (ii) there are no
agreements currently in effect relating to the management and leasing of the
Property other than as disclosed on said Exhibit "C" (the "Management
Agreement"); and that all leasing commissions, brokerage fees and management
fees accrued or due and payable under the Commission Agreements and the
Management Agreement, as of the date hereof and at the Closing have been or
shall be paid in full; and that Seller shall terminate the Management Agreement
as to the Property at Closing at no cost to Purchaser. Notwithstanding anything
to the contrary contained herein, Seller is responsible for the payment of all
leasing commissions which are due and payable prior to the end of the Inspection
Period for (A) any new leases entered into after the Effective Date that have
been approved (or deemed approved) by Purchaser, and (B) the renewal, expansion
or extension of the Leases existing as of the Effective Date and exercised or
effected after the Effective Date. The provisions of this section shall survive
the Closing.


(g)Taxes and Assessments. Except as may be set forth on Exhibit "I" attached
hereto and made a part hereof, Seller has not filed, and has not retained anyone
to file, notices of protests against, or to commence action to review, real
property tax assessments against the Property, which are still pending.


(h)Environmental Matters. Except as may be set forth in the Due Diligence
Material or as otherwise disclosed in writing by Seller, Seller has received no
written notification that any governmental or quasi-governmental authority has
determined that there are any violations of any Environmental Law with respect
to the Property, nor to Seller's knowledge has Seller received any written
notice that any governmental or quasi-governmental authority is contemplating an
investigation of the Property, with respect to a violation or suspected
violation of any Environmental Law.


(i)Compliance with Laws. To Seller's knowledge and except as set forth on
Exhibit "F", Seller has received no written notice alleging any violations of
law, municipal or county ordinances, or other legal requirements with respect to
the Property or any portion thereof where such violations remain outstanding.


(j)Easements and Other Agreements. To Seller's knowledge, Seller has not
received any written notice of Seller's default in complying with the terms and
provisions of any of the covenants, conditions, restrictions or easements
constituting a Permitted Exception.


(k)Other Agreements. To Seller's knowledge, except for the Leases, the
Commission Agreements, the Management Agreement and the Permitted Exceptions,
there are no leases, Operating Agreements, management agreements, brokerage
agreements, leasing agreements or other agreements or instruments in force or
effect that grant to any person or any entity any right, title, interest or
benefit in and to all or any part of the Property or any rights relating to the
use, operation, management, maintenance or repair of all or any part of the
Property which will survive the Closing or be binding upon Purchaser other than
those which Purchaser has agreed in writing to assume prior to the expiration of
the Inspection Period (or is deemed to have agreed to assume) or which are
terminable upon thirty (30) days notice without payment of premium or penalty.


(l)Seller Not a Foreign Person. Seller is not a "foreign person" which would
subject Purchaser to the withholding tax provisions of Section 1445 of the
Internal Revenue Code of 1986, as amended.


(m)Condemnation. Seller has received no written notice of the commencement of
any proceedings for taking by condemnation or eminent domain of any part of the
Property.


(n)Employees. Seller has no employees to whom by virtue of such employment
Purchaser will have any obligation after the Closing.


The representations and warranties made in this Agreement by Seller shall be
continuing and shall be deemed remade by Seller as of the Closing Date, with the
same force and effect as if made on, and as of, such date, subject to Seller's
right to update such representations and warranties by written notice to
Purchaser and in Seller's certificate to be delivered pursuant to




--------------------------------------------------------------------------------




Section 5.1(h) hereof. The provisions of this Section 4.1 shall survive the
Closing for a period of one hundred eighty (180) days following the Closing.
Except as otherwise expressly provided in this Agreement or in any documents to
be executed and delivered by Seller to Purchaser at the Closing, Seller has not
made, and Purchaser has not relied on, any information, promise, representation
or warranty, express or implied, regarding the Property, whether made by Seller,
on behalf of Seller, or otherwise, including, without limitation, the physical
condition of the Property, the financial condition of the Tenants under the
Leases, title to or the boundaries of the Property, pest control matters, soil
conditions, the presence, existence or absence of hazardous wastes, toxic
substances or other environmental matters, compliance with building, health,
safety, land use and zoning laws, regulations and orders, structural and other
engineering characteristics, traffic patterns, market data, economic conditions
or projections, past or future economic performance of the Tenants under the
Leases or the Property, and any other information pertaining to the Property or
the market and physical environments in which the Property is located. Purchaser
acknowledges (i) that Purchaser has entered into this Agreement with the
intention of making and relying upon its own investigation or that of
Purchaser's own consultants and representatives with respect to the physical,
environmental, economic and legal condition of the Property and (ii) that
Purchaser is not relying upon any statements, representations or warranties of
any kind, other than those specifically set forth in this Agreement or in any
document to be executed and delivered by Seller to Purchaser at the Closing,
made (or purported to be made) by Seller or anyone acting or claiming to act on
behalf of Seller. Purchaser will inspect the Property and become fully familiar
with the physical condition thereof and, subject to the terms and conditions of
this Agreement, shall purchase the Property in its "as is" condition, "with all
faults," on the Closing Date. The provisions of this paragraph shall survive the
Closing until the expiration of any applicable statute of limitations.
4.2    Knowledge Defined. All references in this Agreement to the "knowledge of
Seller" or "to Seller's knowledge" shall refer only to the actual knowledge of
F. Parker Hudson, Managing Director of Wells Real Estate Funds as agent for
Seller, who has been actively involved in the management of Seller's business in
respect of the Property. The term "knowledge of Seller" or "to Seller's
knowledge" shall not be construed, by imputation or otherwise, to refer to the
knowledge of Seller, or any affiliate of Seller, or to any other partner,
beneficial owner, officer, director, agent, manager, representative or employee
of Seller, or any of their respective affiliates, or to impose on the individual
named above any duty to investigate the matter to which such actual knowledge,
or the absence thereof, pertains. There shall be no personal liability on the
part of the individual named above arising out of any representations or
warranties made herein or otherwise.


4.3    Covenants and Agreements of Seller.


(a)Leasing Arrangements. During the pendency of this Agreement, Seller will not
enter into any lease affecting the Property, or modify or amend in any material
respect, or terminate, the existing Leases without Purchaser's prior written
consent in each instance, which consent shall not be unreasonably withheld,
delayed or conditioned and which shall be deemed given unless withheld by
written notice to Seller given within three (3) Business Days after Purchaser's
receipt of Seller's written request therefor, each of which requests shall be
accompanied by a copy of any proposed modification or amendment of an existing
Leases or of any new Lease that Seller wishes to execute between the Effective
Date and the Closing Date, including, without limitation, a description of any
Tenant Inducement Costs and leasing commissions associated with any proposed
renewal or expansion of an existing Leases or with any such new Lease. If
Purchaser fails to notify Seller in writing of its approval or disapproval
within said three (3) Business Day period, such failure by Purchaser shall be
deemed to be the approval of Purchaser.


(b)New Contracts. During the pendency of this Agreement, Seller will not enter
into any contract, or modify, amend, renew or extend any existing contract, that
will be an obligation affecting the Property or any part thereof subsequent to
the Closing without Purchaser's prior written consent in each instance (which
Purchaser agrees not to withhold or delay unreasonably), except contracts
entered into in the ordinary course of business that are terminable without
cause (and without penalty or premium) on 30 days (or less) notice.


(c)Operation of Property. During the pendency of this Agreement, Seller shall
continue to operate the Property in a good and businesslike fashion consistent
with Seller's past practices.


(d)Insurance. During the pendency of this Agreement, Seller shall, at its
expense, continue to maintain the insurance policy covering the Improvements
which is currently in force and effect.


(e)Tenant Estoppel Certificates. Seller shall use commercially reasonable
efforts to obtain and deliver to Purchaser, on or before the date which is five
(5) days prior to the Closing Date, “clean” Tenant Estoppel Certificates in the
form attached hereto as Exhibit “H” or as may be required by tenant’s lease,
executed by each Tenant. The “clean” Tenant




--------------------------------------------------------------------------------




Estoppel Certificate shall not contain any material discrepancies from the Rent
Roll, Leases, or Seller’s representations hereunder, nor, asserting a default by
landlord under such Leases or assert a right to an abatement, counter-claim or
offset by such tenant. Tenant Estoppel Certificates shall be dated no more than
thirty (30) days prior to Closing. The delivery of the executed Tenant Estoppel
Certificates pursuant to this Section 4.3(e) shall be an express condition
precedent to Purchaser’s obligation to close the purchase and sale transaction
under this Agreement. In the event that Seller is unable to obtain and deliver
to Purchaser the written Tenant Estoppel Certificates on or before the date
which is five (5) days prior to the Closing Date, the Seller may elect to extend
the Closing Date for a period not to exceed ten (10) days for the sole purpose
of Seller’s delivery of the Tenant Estoppel Certificates. In no event shall the
inability or failure of Seller to obtain and deliver the Tenant Estoppel
Certificates (Seller having used commercially reasonable efforts as set forth
above) be a default of Seller hereunder. In the event all of the tenants of the
Property have not delivered Tenant Estoppel Certificates prior to the extended
Closing Date, Purchaser’s sole and exclusive remedy shall be to terminate this
Agreement on or before the extended Closing Date, receive back the Earnest Money
and receive a reimbursement from Seller for its actual, out of pocket third
party costs and expenses incurred by Purchaser in connection with this Agreement
and its inspections of the Property in an amount not to exceed Thirty Thousand
and No/100 Dollars ($30,000.00) or to waive the requirement for any further
Tenant Estoppel Certificates.


(f)Subordination, Non-Disturbance and Attornment Agreement. At the request of a
mortgage lender providing financing to Purchaser for the acquisition of the
Property, Seller shall endeavor in good faith (but without obligation to incur
any cost or expense) to obtain and deliver to such mortgagee, on or before
Closing, a written SNDA signed by the tenants under the Leases; provided that
delivery of such signed SNDA shall not be a condition of Closing; and in no
event shall the inability or failure of Seller to obtain and deliver said SNDA
(Seller having used its good faith efforts as set forth above as to the tenants
under the Leases) be a default of Seller hereunder.


4.4    Representations and Warranties of Purchaser.


(a)Organization, Authorization and Consents. Purchaser is a duly organized and
validly existing limited liability company under the laws of the State of
Florida. Purchaser has the right, power and authority to enter into this
Agreement and to purchase the Property in accordance with the terms and
conditions of this Agreement, to engage in the transactions contemplated in this
Agreement and to perform and observe the terms and provisions hereof.


(b)Action of Purchaser, Etc. Purchaser has taken all necessary action to
authorize the execution, delivery and performance of this Agreement, and upon
the execution and delivery of any document to be delivered by Purchaser on or
prior to the Closing, this Agreement and such document shall constitute the
valid and binding obligation and agreement of Purchaser, enforceable against
Purchaser in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors.


(c)No Violations of Agreements. Neither the execution, delivery or performance
of this Agreement by Purchaser, nor compliance with the terms and provisions
hereof, will result in any breach of the terms, conditions or provisions of, or
conflict with or constitute a default under the terms of any indenture, deed to
secure debt, mortgage, deed of trust, note, evidence of indebtedness or any
other agreement or instrument by which Purchaser is bound.


(d)Litigation. To Purchaser's knowledge, Purchaser has received no written
notice that any action or proceeding is pending or threatened, which questions
the validity of this Agreement or any action taken or to be taken pursuant
hereto.


The representations and warranties made in this Agreement by Purchaser shall be
continuing and shall be deemed remade by Purchaser as of the Closing Date, with
the same force and effect as if made on, and as of, such date subject to
Purchaser's right to update such representations and warranties by written
notice to Seller and in Purchaser's certificate to be delivered pursuant to
Section 5.2(d) hereof.


ARTICLE 5.
CLOSING DELIVERIES, CLOSING COSTS AND PRORATIONS


5.1    Seller's Closing Deliveries. For and in consideration of, and as a
condition precedent to Purchaser's delivery to Seller of the Purchase Price,
Seller shall obtain or execute and deliver to Purchaser at Closing the following
documents, all of which shall be duly executed, acknowledged and notarized where
required:






--------------------------------------------------------------------------------




(a)Deed. A Special Warranty Deed to the Land and Improvements, in the form
attached hereto as Schedule 1 (the "Deed"), subject only to the Permitted
Exceptions, and executed, acknowledged and sealed by Seller. The legal
descriptions of the Land set forth in deed shall be based upon and conform to
the legal description contained in the Survey;


(b)Bill of Sale. A bill of sale for the Personal Property in the form attached
hereto as Schedule 3 (the "Bill of Sale"), without warranty as to the title or
condition of the Personal Property;


(c)Assignment and Assumption of Leases and Security Deposits. Two (2)
counterparts of an assignment and assumption of Leases and Security Deposits
and, to the extent required elsewhere in this Agreement, the obligations of
Seller under the Commission Agreements in the form attached hereto as Schedule 2
(the "Assignment and Assumption of Leases"), executed, acknowledged and sealed
by Seller;


(d)General Assignment. An assignment of the Intangible Property in the form
attached hereto as Schedule 5 (the "General Assignment"), executed, acknowledged
and sealed by Seller;


(e)Assignment and Assumption of Operating Agreements. Two (2) counterparts of an
assignment and assumption of Operating Agreements in the form attached hereto as
Schedule 4 (the “Assignment and Assumption of Operating Agreements”), executed,
acknowledged and sealed by Seller;


(f)Seller's Affidavit. An owner's affidavit substantially in the form attached
hereto as Schedule 6 ("Seller's Affidavit"), stating that there are no known
boundary disputes with respect to the Property, that there are no parties in
possession of the Property other than Seller and the Tenants under the Leases,
that there are no brokers except as disclosed herein, that any improvements or
repairs made by, or for the account of, or at the instance of Seller to or with
respect to the Property within ninety (90) days prior to the Closing have been
paid for in full (or that adequate provision has been made therefore to the
reasonable satisfaction of the Title Company), and including such other matters
as may be reasonably requested by the Title Company;


(g)Seller's Certificate. A certificate in the form attached hereto as Schedule 7
("Seller's Certificate");


(h)FIRPTA Certificate A FIRPTA Certificate in the form attached hereto as
Schedule 8;


(i)Evidence of Authority Such documentation as may reasonably be required by
Purchaser's title insurer to establish that this Agreement, the transactions
contemplated herein, and the execution and delivery of the documents required
hereunder, are duly authorized, executed and delivered;


(j)Settlement Statement A settlement statement setting forth the amounts paid by
or on behalf of and/or credited to each of Purchaser and Seller pursuant to this
Agreement;     


(k)Surveys and Plans. Such surveys, site plans, plans and specifications, and
other matters relating to the Property as are in the possession of Seller to the
extent not theretofore delivered to Purchaser;


(l)Certificates of Occupancy. To the extent the same are in Seller's possession,
original or photocopies of certificates of occupancy for all space within the
Improvements located on the Property;


(m)Leases. To the extent the same are in Seller's possession, an original
executed counterpart of the Leases;


(n)Notices of Sale to Tenants. Seller will join with Purchaser in executing a
notice, in form and content reasonably satisfactory to Seller and Purchaser (the
"Tenant Notices of Sale"), which Purchaser shall send to each tenant under each
Lease informing each such tenant of the sale of the Property and of the
assignment to and assumption by Purchaser of Seller's interest in the Leases and
the Security Deposit and directing that all rent and other sums payable for
periods after the Closing under such Leases shall be paid as set forth in said
notices;


(o)Keys. All of the keys to any door or lock on the Property in Seller's
possession;


(p)Tenant Estoppel Certificates and SNDA. Any originally executed Tenant
Estoppel Certificate and SNDA as may be in the possession of Seller; and






--------------------------------------------------------------------------------




(q)Other Documents. Such other documents as shall be reasonably requested by
Purchaser's title insurer to effectuate the purposes and intent of this
Agreement.


5.2    Purchaser's Closing Deliveries. Purchaser shall obtain or execute and
deliver to Seller at Closing the following documents, all of which shall be duly
executed, acknowledged and notarized where required:


(a.)Assignment and Assumption of Leases. Two (2) counterparts of the Assignment
and Assumption of Leases, executed, acknowledged and sealed by Purchaser;


(b.)Assignment and Assumption of Operating Agreements. Two (2) counterparts of
the Assignment and Assumption of Operating Agreements, executed, acknowledged
and sealed by Purchaser;


(c.)General Assignment. Two (2) counterparts of the General Assignment,
executed, acknowledged and sealed by Purchaser;


(d.)Purchaser's Certificate. A certificate in the form attached hereto as
Schedule 10 ("Purchaser's Certificate"), evidencing the reaffirmation of the
truth and accuracy in all material respects of Purchaser's representations,
warranties and agreements contained in Section 4.4 hereof, with such
modifications thereto as may be appropriate in light of any change in
circumstances since the Effective Date;
    
(e.)Notice of Sale to Tenant. The Tenant Notices of Sale, executed by Purchaser,
as contemplated in Section 5.1(m) hereof;


(f.)Settlement Statement A settlement statement setting forth the amounts paid
by or on behalf of and/or credited to each of Purchaser and Seller pursuant to
this Agreement;


(g.)Evidence of Authority. A copy of resolutions of the Board of Directors of
Purchaser, certified by the Secretary or Assistant Secretary of Purchaser to be
in force and unmodified as of the date and time of Closing, authorizing the
purchase contemplated herein, the execution and delivery of the documents
required hereunder, and designat-ing the signatures of the persons who are to
execute and deliver all such documents on behalf of Purchaser or if Purchaser is
not a corporation, such documentation as Seller may reasonably require to
establish that this Agreement, the transaction contemplated herein, and the
execution and delivery of the documents required hereunder, are duly authorized,
executed and delivered; and


(h.)Other Documents. Such other documents as shall be reasonably requested by
Seller's counsel to effectuate the purposes and intent of this Agreement.


5.3    Closing Costs. Seller shall pay the cost of the documentary stamps or
transfer taxes imposed by the State of Florida, all recording fees on recording
the Deed and all documents recorded to remove encumbrances, the costs of base
title insurance premium for Purchaser’s owner’s title policy and any search and
exam fees and the attorneys' fees of Seller, the brokerage commission due Broker
and Purchaser’s Broker, and all other costs and expenses incurred by Seller in
closing and consummating the purchase and sale of the Property pursuant hereto.
Purchaser shall pay the cost of any extended coverage owner's title insurance
premium, any costs for a lender’s policy of title insurance and any endorsements
to either the owners or lender’s title policy and, all recording fees on all
instruments (other than the Deed) to be recorded in connection with this
transaction, the cost of the Survey, the attorneys' fees of Purchaser, and all
other costs and expenses incurred by Purchaser in the performance of Purchaser's
due diligence inspection of the Property and in closing and consummating the
purchase and sale of the Property pursuant hereto. Purchaser and Seller shall
equally divide the Escrow Agent fee.


5.4    Prorations and Credits. The items in this Section 5.4 shall be adjusted
and prorated between Seller and Purchaser as of 11:59 P.M. on the day preceding
the Closing, based upon the actual number of days in the applicable month or
year:
(a)Taxes. All general real estate taxes imposed by any governmental authority
("Taxes") for the year in which the Closing occurs shall be prorated between
Seller and Purchaser as of the Closing. If the Closing occurs prior to the
receipt by Seller of the tax bill for the calendar year or other applicable tax
period in which the Closing occurs, Taxes shall be prorated for such calendar
year or other applicable tax period based upon the prior year's tax bill.


(b)Reproration of Taxes. Within thirty (30) days after receipt of final bills
for Taxes, the party receiving said final tax bills shall furnish copies of the
same to the other party and shall prepare and present to such other party a
calculation of the reproration of such Taxes based upon the actual amount of
such items charged to or received by the parties for the year or other
applicable tax period. Purchaser and Seller shall make the appropriate adjusting
payment between them




--------------------------------------------------------------------------------




within thirty (30) days after presentment of the calculation as to the
reproration and appropriate back-up information. The provisions of this Section
5.4(b) shall survive the Closing for a period of one (1) year after the Closing
Date.


(c)Rents, Income and Other Expenses. Rents and any other amounts paid to Seller
by the Tenants under the Leases (and any new lease entered into in accordance
with the terms of this Agreement), if any, shall be prorated as of the Closing
Date and be adjusted against the Purchase Price on the basis of a schedule which
shall be prepared by Seller and delivered to Purchaser for Purchaser's review
and approval prior to Closing. Seller and Purchaser shall prorate all rents,
additional rent, common area maintenance charges, operating expense
contributions, tenant reimbursements and escalations, and all other payments
under the Leases, if any (and any such new lease) received as of the Closing
Date so that at Closing Seller will receive monthly basic rent payments through
the day prior to the Closing Date and so that Seller will receive reimbursement
for all expenses paid by Seller through the day prior to the Closing Date for
which Seller is entitled to reimbursement under the Leases, if any (including,
without limitation, Taxes) (such expenses shall be reasonably estimated if not
ascertainable as the Closing Date and then shall be re-adjusted as provided in
(g) below when actual amounts are determined), and so that the excess, if any,
is credited to Purchaser. Purchaser agrees to pay to Seller, upon receipt, any
rents or other payments by the Tenants under the Leases with respect to the
Property that apply to periods prior to Closing but which are received by
Purchaser after Closing; provided, however, that any rents or other payments by
such tenants received by Purchaser after Closing shall be applied first to any
current amounts then owed to Purchaser by such tenants, with the balance, if
any, paid over to Seller to the extent of delinquencies existing on the date of
Closing to which Seller is entitled. It is understood and agreed that Purchaser
shall not be legally responsible to Seller for the collection of any rents or
other charges payable with respect to the Leases of Seller or any portion
thereof which are delinquent or past due as of the Closing Date; but Purchaser
agrees that Purchaser shall use commercially reasonable effort to collect any
rents and charges not collected as of the Closing Date. The provisions of this
Section 5.4(c) shall survive the Closing.


(d)Percentage Rents. Percentage rents, if any, collected by Purchaser from any
tenant under such tenant's Lease for the percentage rent accounting period in
which the Closing occurs shall be prorated between Seller and Purchaser as of
the Closing Date, as, if, and when received by Purchaser, such that Seller's pro
rata share shall be an amount equal to the total percentage rentals paid for
such percentage rent accounting period under the applicable Lease multiplied by
a fraction, the numerator of which shall be the number of days in such
accounting period prior to Closing and the denominator of which shall be the
total number of days in such accounting period; provided, however, that such
proration shall be made only at such time as such tenant is current or, after
application of a portion of such payment, will be current in the payment of all
rental and other charges under such tenant's Lease that accrue and become due
and payable from and after the Closing. The provisions of this Section 5.4(d)
shall survive the Closing.


(e)Tenant Inducement Costs. Set forth on Exhibit "J" attached hereto and made a
part hereof is a list of tenants at the Property with respect to which Tenant
Inducement Costs and/or leasing commissions have not been paid in full as of the
Effective Date. Seller shall pay all such Tenant Inducement Costs and leasing
commissions set forth in Exhibit "J", as and when the same are due and payable.
If said amounts have not been paid in full on or before Closing, Purchaser shall
receive a credit against the Purchase Price in the aggregate amount of all such
Tenant Inducement Costs and leasing commissions remaining unpaid at Closing, and
Purchaser shall assume the obligation to pay amounts payable after Closing up to
the amount of such credit received at Closing. Except as may be specifically
provided to the contrary elsewhere in this Agreement, Purchaser shall be
responsible for the payment of all Tenant Inducement Costs and leasing
commissions which become due and payable after the end of the Inspection Period
(i) as a result of any renewals or extensions or expansions of the Lease
approved or deemed approved by Purchaser in accordance with Section 4.3(a)
hereof after the end of the Inspection Period, and (ii) Tenant Inducement Costs
and leasing commissions associated with new Leases executed after the end of the
Inspection Period. The provisions of this Section 5.4(e) shall survive the
Closing.


(f)Security Deposits. Purchaser shall receive at Closing a credit for all
Security Deposits transferred and assigned to Purchaser at Closing, if any, in
connection with the Leases, together with a detailed inventory of such Security
Deposits certified by Seller at Closing.


(g)Operating Expenses. Personal property taxes, installment payments of special
assessment liens, vault charges, sewer charges, utility charges, and normally
prorated operating expenses actually paid or payable as of the Closing Date
shall be prorated as of the Closing Date and adjusted against the Purchase
Price, provided that within ninety (90) days after the Closing, Purchaser and
Seller will make a further adjustment for such taxes, charges and expenses which
may have accrued or been incurred prior to the Closing Date, but not collected
or paid at that date. In addition, within ninety (90) days after the close of
the fiscal year(s) used in calculating the pass-through to tenants of operating
expenses and/or common area maintenance costs under the Leases (where such
fiscal year(s) include(s) the Closing Date), Seller and Purchaser shall, upon
the request of either, re-prorate on a fair and equitable basis in order to
adjust for the effect of any credits or payments due




--------------------------------------------------------------------------------




to or from tenants for periods prior to the Closing Date. All prorations shall
be made based on the number of calendar days in such year or month, as the case
may be. The provisions of this Section 5.4(g) shall survive the Closing.


ARTICLE 6.
CONDITIONS TO CLOSING


6.1    Conditions Precedent to Purchaser's Obligations. The obligations of
Purchaser hereunder to consummate the transaction contemplated hereunder shall
in all respects be conditioned upon the satisfaction of each of the following
conditions prior to or simultaneously with the Closing, any of which may be
waived by Purchaser in its sole discretion by written notice to Seller at or
prior to the Closing Date:


(a.)Seller shall have performed, in all material respects, all covenants,
agreements and undertakings of Seller contained in this Agreement;


(b.)All representations and warranties of Seller as set forth in this Agreement
shall be true and correct in all material respects as of the date of this
Agreement and as of Closing, provided that solely for purposes of this
subparagraph such warranties and representations shall be deemed to be given
without being limited to Seller's knowledge and without modification (by update
or otherwise, as provided in Section 5.1(h) hereof);


(c.)A Tenant Estoppel Certificate executed by each Tenant shall have been
delivered to Purchaser on or before the date which is five (5) days prior to the
Closing Date in accordance with the terms of Section 4.3(c) hereof, with such
estoppel certificate to be in the form attached hereto as EXHIBIT “H” and
otherwise in form and substance required by the applicable Lease. The delivery
of said Tenant Estoppel Certificates shall be a condition of Purchaser’s
obligation to Close, but the failure or inability of Seller to obtain and
deliver said Tenant Estoppel Certificates from the Tenants, Seller having used
commercially reasonable efforts to obtain the same from such tenant(s) under the
Leases, shall not constitute a default by Seller under this Agreement.
Notwithstanding anything to the contrary contained herein, if Seller has been
unable to obtain and deliver to Purchaser by Closing the Tenant Estoppel
Certificates meeting the requirements set forth above, then, at the option of
Purchaser, this condition to Closing may be satisfied by Seller’s execution and
delivery to Purchaser at Closing, on behalf of any one or more tenants which
have failed to provide the required Tenant Estoppel Certificate an estoppel
certificate substantially in the form attached hereto as Schedule 11 (“Seller’s
Estoppel”) (provided that Seller’s Estoppels cannot be delivered with respect to
tenants occupying more than twenty-five percent (25%) of the aggregate net
rentable square footage of all of the Improvements); and provided that Seller’s
liability under any such Seller’s Estoppel so executed and delivered by Seller
to Purchaser at Closing shall cease and terminate upon the receipt by Purchaser
after Closing of a duly executed Tenant Estoppel Certificate from the tenant
under the applicable Lease covered in such Seller’s Estoppel.
In the event any of the conditions in this Section 6.1 have not been satisfied
(or otherwise waived in writing by Purchaser) prior to or on the Closing Date
(as same may be extended or postponed as provided in this Agreement),
Purchaser’s sole and exclusive remedy shall be to terminate this Agreement by
written notice to Seller on or before Closing Date (as same may be extended or
postponed as provided in this Agreement) and, receive back the Earnest Money and
to receive a reimbursement from Seller for its actual, out of pocket third party
costs and expenses incurred by Purchaser in connection with this Agreement and
its inspections of the Property in an amount not to exceed Thirty Thousand and
No/100 Dollars ($30,000.00) or to waive the requirement for any further Tenant
Estoppel Certificates. In the event Purchaser elects to terminate this Agreement
pursuant to the terms of this Section 6.1 no party hereto shall have any other
or further rights or obligations under this Agreement except for those
provisions of this Agreement which by their express terms survive the
termination of this Agreement.
6.2    Conditions Precedent to Seller's Obligations. The obligations of Seller
hereunder to consummate the transaction contemplated hereunder shall in all
respects be conditioned upon the satisfaction of each of the following
conditions prior to or simultaneously with the Closing, any of which may be
waived by Seller in its sole discretion by written notice to Purchaser at or
prior to the Closing Date:


(a.)Purchaser shall have paid and Seller shall have received the Purchase Price,
as adjusted pursuant to the terms and conditions of this Agreement, which
Purchase Price shall be payable in the amount and in the manner provided for in
this Agreement;
(b.)Purchaser shall have performed, in all material respects, all covenants,
agreements and undertakings of Purchaser contained in this Agreement; and
(c.)All representations and warranties of Purchaser as set forth in this
Agreement shall be true and correct in all material respects as of the date of
this Agreement and as of Closing, provided that solely for purposes of this
subparagraph such warranties and representations shall be deemed to be given
without being limited to Purchaser's knowledge and without modification (by
update or otherwise, as provided in Section 5.2(d) hereof).




--------------------------------------------------------------------------------






ARTICLE 7.
CASUALTY AND CONDEMNATION


7.1    Casualty. Risk of loss up to and including the Closing Date shall be
borne by Seller. In the event of any immaterial damage or destruction to the
Property or any portion thereof, Seller and Purchaser shall proceed to close
under this Agreement, and Purchaser will receive (and Seller will assign to
Purchaser at the Closing Seller's rights under insurance policies to receive)
any insurance proceeds (including any rent loss insurance applicable to any
period on and after the Closing Date) due Seller as a result of such damage or
destruction and assume responsibility for such repair, and Purchaser shall
receive a credit at Closing for any deductible, uninsured or coinsured amount
under said insurance policies. For purposes of this Agreement, the term
"immaterial damage or destruction" shall mean such instances of damage or
destruction: (i) which can be repaired or restored at a cost of $500,000.00 or
less; and (ii) which can be restored and repaired within one hundred eighty
(180) days from the date of such damage or destruction, and (iii) which are not
so extensive as to allow a Tenant to terminate its Lease on account of such
damage or destruction.


In the event of any material damage or destruction to the Property or any
portion thereof, Purchaser may, at its option, by notice to Seller given within
the earlier of twenty (20) days after Purchaser is notified by Seller of such
damage or destruction, or the Closing Date, but in no event less than ten (10)
days after Purchaser is notified by Seller of such damage or destruction (and if
necessary the Closing Date shall be extended to give Purchaser the full 10-day
period to make such election): (i) terminate this Agreement, whereupon Escrow
Agent shall immediately return the Earnest Money to Purchaser, or (ii) proceed
to close under this Agreement, receive (and Seller will assign to Purchaser at
the Closing Seller's rights under insurance policies to receive) any insurance
proceeds (including any rent loss insurance applicable to the period on or after
the Closing Date) due Seller as a result of such damage or destruction (less any
amounts reasonably expended for restoration or collection of proceeds) and
assume responsibility for such repair, and Purchaser shall receive a credit at
Closing for any deductible amount under said insurance policies. If Purchaser
fails to deliver to Seller notice of its election within the period set forth
above, Purchaser will conclusively be deemed to have elected to proceed with the
Closing as provided in clause (ii) of the preceding sentence. If Purchaser
elects clause (ii) above, Seller will cooperate with Purchaser after the Closing
to assist Purchaser in obtaining the insurance proceeds from Seller's insurers.
For purposes of this Agreement "material damage or destruction" shall mean all
instances of damage or destruction that are not immaterial, as defined herein.
7.2    Condemnation. If, prior to the Closing, all or any part of the Property
is subjected to a bona fide threat of condemnation by a body having the power of
eminent domain or is taken by eminent domain or condemnation (or sale in lieu
thereof), or if Seller has received written notice that any condemnation action
or proceeding with respect to the Property is contemplated by a body having the
power of eminent domain (collectively, a "Taking"), Seller shall give Purchaser
immediate written notice of such Taking. In the event of any immaterial Taking
with respect to the Property or any portion thereof, Seller and Purchaser shall
proceed to close under this Agreement. For purposes of this Agreement, the term
"immaterial Taking" means such instances of Taking of the Property: (i) which do
not result in a taking of any portion of the building structure of the building
occupied by tenants on the Property; and (ii) which do not result in a decrease
in the number of parking spaces at the Property (taking into account the number
of additional parking spaces that can be provided within one hundred eighty
(180) days of such Taking); and (iii) which are not so extensive as to allow a
Tenant under a Lease to terminate its Lease or abate or reduce rent payable
there under unless business loss or rent insurance (subject to applicable
deductibles) or condemnation award proceeds shall be available in the full
amount of such abatement or reduction, and Purchaser shall receive a credit at
Closing for such deductible amount on account of such Taking.


In the event of any material Taking of the Property or any portion thereof,
Purchaser may, at its option, by written notice to Seller given within thirty
(30) days after receipt of such notice from Seller, elect to terminate this
Agreement, or Purchaser may choose to proceed to close. If Purchaser chooses to
terminate this Agreement in accordance with this Section 7.2, then the Earnest
Money shall be returned immediately to Purchaser by Escrow Agent and the rights,
duties, obligations, and liabilities of the parties hereunder shall immediately
terminate and be of no further force and effect, except for those provisions of
this Agreement which by their express terms survive the termination of this
Agreement. For purposes of this Agreement "material Taking " means all instances
of a Taking that are not immaterial, as defined herein.
If Purchaser does not elect to, or has no right to, terminate this Agreement in
accordance herewith on account of a Taking, this Agreement shall remain in full
force and effect and the sale of the Property contemplated by this Agreement,
less any interest taken by eminent domain or condemnation, or sale in lieu
thereof, shall be effected with no further adjustment and without reduction of
the Purchase Price, and at the Closing, Seller shall assign, transfer, and set
over to Purchaser all of the right, title, and interest of Seller in and to any
awards applicable to the Property that have been or that may thereafter be made
for such Taking. At such time as all or a part of the Property is subjected to a
bona fide threat of condemnation and Purchaser has not elected to terminate




--------------------------------------------------------------------------------




this Agreement as provided in this Section 7.2, and provided that the Inspection
Period has expired, (i) Purchaser shall thereafter be permitted to participate
in the proceedings as if Purchaser were a party to the action, and (ii) Seller
shall not settle or agree to any award or payment pursuant to condemnation,
eminent domain, or sale in lieu thereof without obtaining Purchaser's prior
written consent thereto in each case.
ARTICLE 8
DEFAULT AND REMEDIES


8.1    Purchaser's Default. If Purchaser fails to consummate this transaction
for any reason other than the default of Seller, failure of a condition to
Purchaser's obligation to close, or the exercise by Purchaser of an express
right of termination granted herein, Seller shall be entitled, as its sole
remedy hereunder, to terminate this Agreement and to receive and retain the
Earnest Money as full liquidated damages for such default of Purchaser, the
parties hereto acknowledging that it is impossible to estimate more precisely
the damages which might be suffered by Seller upon Purchaser's default, and that
said Earnest Money is a reasonable estimate of Seller's probable loss in the
event of default by Purchaser. Seller's retention of said Earnest Money is
intended not as a penalty, but as full liquidated damages. The right to retain
the Earnest Money as full liquidated damages is Seller's sole and exclusive
remedy in the event of default hereunder by Purchaser, and Seller hereby waives
and releases any right to (and hereby covenants that it shall not) sue the
Purchaser: (a) for specific performance of this Agreement, or (b) to recover
actual damages in excess of the Earnest Money. Purchaser hereby waives and
releases any right to (and hereby covenants that it shall not) sue Seller or
seek or claim a refund of said Earnest Money (or any part thereof) on the
grounds it is unreasonable in amount and exceeds Seller's actual damages or that
its retention by Seller constitutes a penalty and not agreed upon and reasonable
liquidated damages.


8.2    Seller's Default. If Seller fails to perform any of its obligations under
this Agreement for any reason other than Purchaser's default or the permitted
termination of this Agreement by Seller or Purchaser as expressly provided
herein, Purchaser shall be entitled, as its sole remedy, either (a) to receive
the return of the Earnest Money from Escrow Agent, which return shall operate to
terminate this Agreement and release Seller from any and all liability
hereunder, or (b) to enforce specific performance of the obligation of Seller to
execute and deliver the documents required to convey the Property to Purchaser
in accordance with this Agreement; it being specifically understood and agreed
that the remedy of specific performance shall not be available to enforce any
other obligation of Seller hereunder. Notwithstanding the foregoing, if after
the Effective Date, Seller has conveyed title to the Property to another party
or intentionally and knowingly taken any other action to defeat the remedy of
specific performance, Purchaser shall be entitled to seek actual damages from
Seller not to exceed the Cap Limitation. Except as expressly provided to the
contrary in this Section 8.2, Purchaser expressly waives its rights to seek
damages in the event of the default of Seller hereunder. Purchaser shall be
deemed to have elected to terminate this Agreement and to receive a return of
the Earnest Money from Escrow Agent if Purchaser fails to file suit for specific
performance against Seller in a court having jurisdiction on or before sixty
(60) days following the date upon which the Closing was to have occurred.
ARTICLE 9
ASSIGNMENT


9.1    Assignment. Subject to the next following sentence, this Agreement and
all rights and obligations hereunder shall not be assignable by any party
without the written consent of the other. Notwithstanding the foregoing to the
contrary, this Agreement and Purchaser's rights hereunder may be transferred and
assigned to any entity controlled by Purchaser or under common control with
Purchaser. Any assignee or transferee under any such assignment or transfer by
Purchaser as to which Seller's written consent has been given or as to which
Seller's consent is not required hereunder shall expressly assume all of
Purchaser's duties, liabilities and obligations under this Agreement by written
instrument delivered to Seller as a condition to the effectiveness of such
assignment or transfer. No assignment or transfer shall relieve the original
Purchaser of any duties or obligations hereunder, and the written assignment and
assumption instrument shall expressly so provide. For purposes of this Section
9.1, the term "control" shall mean the ownership of at least fifty percent (50%)
of the applicable entity. Subject to the foregoing, this Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective legal representatives, successors and permitted assigns. This
Agreement is not intended and shall not be construed to create any rights in or
to be enforceable in any part by any other persons.


ARTICLE 10
BROKERAGE COMMISSIONS


10.1    Broker. Upon the Closing, and only in the event the Closing occurs,
Seller shall pay a brokerage commission to CBRE, Inc. ("Broker") pursuant to a
separate agreement between Seller and Broker. In addition, upon the Closing, and
only in the event the Closing occurs, Seller shall pay a brokerage commission to
Owens Realty Network (“Purchaser’s Broker”) a brokerage commission in the amount
of 1.75% of the Purchase Price. Broker is representing Seller in




--------------------------------------------------------------------------------




this transaction and Purchaser’s Broker is representing Purchaser. Neither
Broker nor Purchaser’s Broker shall be entitled to a real estate commission and
no such commission shall be earned or due either of them if the transaction
contemplated herein does not close for any reason whatsoever. Seller shall and
does hereby indemnify and hold Purchaser harmless from and against any and all
liability, loss, cost, damage, and expense, including reasonable attorneys' fees
actually incurred and costs of litigation, Purchaser shall ever suffer or incur
because of any claim by any agent, salesman, or broker, whether or not
meritorious, for any fee, commission or other compensation with regard to this
Agreement or the sale and purchase of the Property contemplated hereby, and
arising out of any acts or agreements of Seller, including any claim asserted by
Broker. Likewise, Purchaser shall and does hereby indemnify and hold Seller free
and harmless from and against any and all liability, loss, cost, damage, and
expense, including reasonable attorneys' fees actually incurred and costs of
litigation, Seller shall ever suffer or incur because of any claim by any agent,
salesman, or broker, whether or not meritorious, for any fee, commission or
other compensation with respect to this Agreement or the sale and purchase of
the Property contemplated hereby and arising out of the acts or agreements of
Purchaser. This Section 10.1 shall survive the Closing or any earlier
termination of this Agreement.


ARTICLE 11
MISCELLANEOUS


11.1    Notices. Wherever any notice or other communication is required or
permitted hereunder, such notice or other communication shall be in writing and
shall be delivered by overnight courier, hand, or electronic transmission
(including email transmission of a PDF), or sent by U.S. registered or certified
mail, return receipt requested, postage prepaid, to the addresses or facsimile
numbers set out below or at such other addresses as are specified by written
notice delivered in accordance herewith:


PURCHASER:            Owens Realty Capital, LLC
1646 33rd Street
Orlando, FL 32839
Attention: Robert Owens
Email: bowens@owens-services.com


with a copy to:            Ford & Paulekas, LLP
280 Trumbull Street
Hartford, Connecticut 06103
Attention: Scott P. Consoli
Email: sconsoli@fpllp.com




SELLER:            Fund XIII and Fund XIV Associates
6200 The Corners Parkway
Suite 250
Norcross, Georgia 30092
Attention: Mr. F. Parker Hudson
Email: parker.hudson@wellsref.com
with a copy to:            McGuireWoods LLP
Suite 2100
1230 Peachtree Street, N.E.
Atlanta, Georgia 30309
Attn: John T. Grieb
Email: jgrieb@mcguirewoods.com


Any notice or other communication (i) mailed as hereinabove provided shall be
deemed effectively given or received on the third (3rd) Business Day following
the postmark date of such notice or other communication, (ii) sent by overnight
courier or by hand shall be deemed effectively given or received upon receipt,
and (iii) sent by electronic transmission (including email) shall be deemed
effectively given or received on the day of such electronic transmission of such
notice or other communication and confirmation of such transmission, if
transmitted and confirmed prior to 5:00 p.m. local Atlanta, Georgia time on a
Business Day and otherwise shall be deemed effectively given or received on the
first Business Day after the day of transmission of such notice and confirmation
of such transmission. Refusal to accept delivery shall be deemed delivered. Any
notice may be given by a party's attorney.




--------------------------------------------------------------------------------




11.2    Possession. Full and exclusive possession of the Property, subject to
the Permitted Exceptions and the rights of the Tenants under the Leases, if any,
shall be delivered by Seller to Purchaser on the Closing Date.
11.3    Time Periods. If the time period by which any right, option, or election
provided under this Agreement must be exercised, or by which any act required
hereunder must be performed, or by which the Closing must be held, expires on a
Saturday, Sunday, or holiday, then such time period shall be automatically
extended through the close of business on the next regularly scheduled Business
Day.
11.4    Publicity. The parties agree that, prior to Closing, and except for
disclosures required by law or governmental regulations applicable to such
party, no party may, with respect to this Agreement and the transactions
contemplated hereby, contact or conduct negotiations with public officials, make
any public announcements or issue press releases regarding this Agreement or the
transactions contemplated hereby to any third party without the prior written
consent of the other party hereto. Seller and Purchaser will each have the right
to approve the press release of the other party issued in connection with the
Closing, which approval may not be unreasonably withheld or delayed. No party
may record this Agreement or any notice hereof.
11.5    Discharge of Obligations. The acceptance by Purchaser of Seller's
Warranty Deed hereunder shall be deemed to constitute the full performance and
discharge of each and every warranty and representation made by Seller and
Purchaser herein and every agreement and obligation on the part of Seller and
Purchaser to be performed pursuant to the terms of this Agreement, except those
warranties, representations, covenants and agreements which are specifically
provided in this Agreement to survive Closing.
11.6    Severability. This Agreement is intended to be performed in accordance
with, and only to the extent permitted by, all applicable laws, ordinances,
rules and regulations. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall, for any reason and to any extent
be invalid or unenforceable, the remainder of this Agreement and the application
of such provision to other persons or circumstances shall not be affected
thereby but rather shall be enforced to the greatest extent permitted by law.
11.7    Construction. This Agreement shall not be construed more strictly
against one party than against the other merely by virtue of the fact that this
Agreement may have been prepared by counsel for one of the parties, it being
mutually acknowledged and agreed that Seller and Purchaser and their respective
counsel have contributed substantially and materially to the preparation and
negotiation of this Agreement. Accordingly, the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any exhibits or
amendments hereto.
11.8    Sale Notification Letters. Promptly following the Closing, Purchaser
shall deliver the Tenant Notices of Sale to each of the respective tenants under
the Leases and the Other Notices of Sale to each service provider and leasing
agent, the obligations under whose respective Operating Agreements and
Commission Agreements Purchaser has assumed at Closing. The provisions of this
Section shall survive the Closing.
11.9    Access to Records Following Closing. Seller agrees that for a period of
one (1) year following the Closing, Purchaser shall have the right during
regular business hours, on five (5) days' written notice to Seller, to examine
and review at Seller's office, all books, records and files, if any, retained by
Seller relating to the ownership and operation of the Property by Seller prior
to the Closing. The provisions of this Section shall survive the Closing.
11.10    General Provisions. No failure of either party to exercise any power
given hereunder or to insist upon strict compliance with any obligation
specified herein, and no custom or practice at variance with the terms hereof,
shall constitute a waiver of either party's right to demand exact compliance
with the terms hereof. This Agreement contains the entire agreement of the
parties hereto, and no representations, inducements, promises, or agreements,
oral or otherwise, between the parties not embodied herein shall be of any force
or effect. Any amendment to this Agreement shall not be binding upon Seller or
Purchaser unless such amendment is in writing and executed by both Seller and
Purchaser. Subject to the provisions of Section 9.1 hereof, the provisions of
this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, legal representatives, successors, and
permitted assigns. TIME IS OF THE ESSENCE IN THIS AGREEMENT. The headings
inserted at the beginning of each paragraph are for convenience only, and do not
add to or subtract from the meaning of the contents of each paragraph. This
Agreement shall be construed and interpreted under the laws of the State of
Florida. Except as otherwise provided herein, all rights, powers, and privileges
conferred hereunder upon the parties shall be cumulative but not restrictive to
those given by law. All personal pronouns used in this Agreement, whether used
in the masculine, feminine, or neuter gender shall include all genders, and all
references herein to the singular shall include the plural and vice versa.




--------------------------------------------------------------------------------




11.11    Attorney's Fees. If Purchaser or Seller brings an action at law or
equity against the other in order to enforce the provisions of this Agreement or
as a result of an alleged default under this Agreement, the prevailing party in
such action shall be entitled to recover court costs and reasonable attorney's
fees actually incurred from the other.
11.12    Counterparts. This Agreement may be executed in one or more
counterparts, each of which when taken together shall constitute one and the
same original. To facilitate the execution and delivery of this Agreement, the
parties may execute and exchange counterparts of the signature pages by
facsimile, and the signature page of either party to any counterpart may be
appended to any other counterpart.
11.13 Tax-Deferred Exchange. Purchaser and Seller hereby agree to reasonably
cooperate with each other and shall execute any and all documents necessary, in
the form reasonably approved by the both parties, which shall assign all of such
party's right, title and interest in and to this Agreement to an intermediary,
which intermediary shall complete the sale/purchase of the Property, in order to
accommodate a tax-deferred exchange for such party pursuant to the provisions of
Section 1031 of the Internal Revenue Code of 1986, as amended (the “Code”);
provided, however, that in no event shall (i) either party hereto be required to
incur any additional costs, expenses, obligations or other liabilities in
connection with assisting the other party with a tax-deferred exchange (other
than any costs and expenses resulting from the review of exchange documents),
(ii) such exchange delay or be a condition to the Closing, (iii) either party
hereto be required to take title to any real property other than the Property,
or (iv) any assignment in connection with any such exchange release either party
from any liability or obligation or performance by either party hereunder.
Neither party makes any representation to the other regarding qualification of
an exchange undertaken by the other under Section 1031 of the Code and shall not
be liable to the other in any manner whatsoever if the exchange completed in
accordance with this Section 11.13 should not qualify for any reason under
Section 1031 of the Code. The party requesting cooperation in connection with
the tax-deferred exchange shall reimburse the other party for any costs or
expenses incurred by such party in connection with such cooperation. Upon
Purchaser’s request, Seller agrees to return the Earnest Money to Purchaser at
Closing, provided that Purchaser simultaneously causes its intermediary to
replace such funds with funds which such intermediary is holding for the benefit
of Purchaser.


ARTICLE 12
INDEMNIFICATION


12.1    Indemnification by Seller. Following the Closing and subject to Sections
12.3 and 12.4, Seller shall indemnify and hold Purchaser, its affiliates,
members and partners, and the partners, shareholders, members, officers,
directors, employees, representatives and agents of each of the foregoing
(collectively, "Purchaser-Related Entities") harmless from and against any and
all costs, fees, expenses, damages, deficiencies, interest and penalties
(including, without limitation, reasonable attorneys' fees and disbursements)
suffered or incurred by any such indemnified party in connection with any and
all losses, liabilities, claims, damages and expenses ("Losses"), arising out
of, or in any way relating to, (a) any breach of any representation or warranty
of Seller contained in this Agreement or in any Closing Document, and (b) any
breach of any covenant of Seller contained in this Agreement which survives the
Closing or in any Closing Document.


12.2    Indemnification by Purchaser. Following the Closing and subject to
Sections 12.3 and 12.4, Purchaser (and Purchaser's permitted assignees to whom
any rights of Purchaser are assigned pursuant to Section 9.1 hereof) shall
indemnify and hold Seller, its affiliates, and partners, and the partners,
shareholders, officers, directors, employees, representatives and agents of each
of the foregoing (collectively, "Seller-Related Entities") harmless from any and
all Losses arising out of, or in any way relating to, (a) any breach of any
representation or warranty by Purchaser contained in this Agreement or in any
Closing Document, and (b) any breach of any covenant of Purchaser contained in
this Agreement which survives the Closing or in any Closing Documents.


12.3    Limitations on Indemnification. Notwithstanding the foregoing provisions
of Section 12.1, (a) Seller shall not be required to indemnify Purchaser or any
Purchaser-Related Entities under this Agreement unless the aggregate of all
amounts for which an indemnity would otherwise be payable by Seller under
Section 12.1 above exceeds the Basket Limitation and, in such event, Seller
shall be responsible for the entire amount including all amounts representing
the Basket Limitation, (b) in no event shall the liability of Seller with
respect to the indemnification provided for in Section 12.1 above exceed in the
aggregate the Cap Limitation, (c) if prior to the Closing, Purchaser obtains
knowledge of any inaccuracy or breach of any representation, warranty or
covenant of Seller contained in this Agreement (a "Purchaser-Waived Breach") and
nonetheless proceeds with and consummates the Closing, then Purchaser and any
Purchaser-Related Entities shall be deemed to have waived and forever renounced
any right to assert a claim for indemnification under this Article 12 for, or
any other claim or cause of action under this Agreement, at law or in equity on
account of any such Purchaser-Waived Breach, and (d) notwithstanding anything
herein to the contrary, the Basket Limitation and the Cap Limitation shall not
apply with respect to




--------------------------------------------------------------------------------




Losses suffered or incurred as a result of breaches of any covenant or agreement
of Seller set forth in Section 5.3, Section 5.4 or Section 10.1 of this
Agreement.


12.4    Survival. The representations, warranties and covenants contained in
this Agreement and the Closing Documents shall survive until the date which is
one hundred eighty (180) days after the Closing, unless a longer or shorter
survival period is expressly provided for in this Agreement, or unless prior to
the date which is one hundred eighty (180) days after the Closing, Purchaser or
Seller, as the case may be, delivers written notice to the other party of such
alleged breach specifying with reasonable detail the nature of such alleged
breach and files an action with respect thereto within sixty (60) days after the
giving of such notice.
    
12.5    Indemnification as Sole Remedy. If the Closing has occurred, the sole
and exclusive remedy available to a party in the event of a breach by the other
party to this Agreement of any representation, warranty, or covenant or other
provision of this Agreement or any Closing Document which survives the Closing
shall be the indemnifications provided for under Section 3.1(c), Section 3.3(b),
Section 10.1, and this Article 12.


Signatures appear on following page


























































































--------------------------------------------------------------------------------














IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day, month and year first above written.


SELLER:
FUND XIII and FUND XIV ASSOCIATES,
a Georgia joint venture partnership


By:
Wells Real Estate Fund XIII, L.P., a Georgia limited partnership, Venturer



By:
Wells Capital, Inc., a Georgia corporation, its general partner



By: /s/ F. Parker Hudson            
Name: F. Parker Hudson
Title: Assistant Vice President


(CORPORATE SEAL)


By:    Wells Real Estate Fund XIV, L.P.,
a Georgia limited partnership, Venturer


By:
Wells Capital, Inc., a Georgia corporation, its general partner



By: /s/ F. Parker Hudson            
Name: F. Parker Hudson
Title: Assistant Vice President


(CORPORATE SEAL)


PURCHASER:
OWENS REALTY CAPITAL, LLC, a Florida limited liability company
    


By: /s/ Robert D. Owens                
Name: Robert D. Owens
Title: President/CEO




